DETAILED ACTION
	The Examiner tried contacting the attorney of record to propose an examiner’s amendment to allow the case thus leading to compact prosecution but it was unsuccessful.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagakura (2015/0348908).
Re claim 1,Nagakura discloses a first resistor including a first resistive layer (14a) located over a substrate (12) and having a first sheet resistance; and a second resistor  including a first portion of a second resistive layer (16b) located over said substrate (12) and having a second sheet resistance different from said first sheet resistance ([0026]), said first resistive layer (14a) being located between said substrate (12) and a second noncontiguous portion (16a) of said second resistive layer (Fig. 6B).
Re claim 6, Nagakura discloses further comprising a dielectric layer (15a) located between said second resistive layer (16a) and said substrate (12), wherein said first resistive layer (14a) is located between said dielectric layer (15a) and said substrate (12).
Re claim 9, Nagakura discloses wherein a noncontiguous portion of said first resistive layer (14a) is located between said second resistive layer (16a) and said substrate (12) (Fig. 6B).
Re claim 10, Nagakura discloses wherein a dielectric layer (15a) is located between said second resistive layer (16) and said noncontiguous portion (14a) of said first resistive layer (14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagura as applied to claims 1, 6, 9 and 10 above, and further in view of the following comments.
Nakagura does not disclose wherein said first sheet resistance is greater than said second resistance; wherein said second resistive layer is thicker than said first resistive layer; and wherein said first and second resistive layers are formed from a same material.
One of ordinary skill in the art would have been led to the recited sheet resistance and layer thickness through routine experimentation to achieve a desired device performance
  In addition, the selection of sheet resistance and layer thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
Note that the specification contains no disclosure of either the critical nature of the claimed sheet resistance and layer thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen sheet resistance and layer thickness or upon another variable recited in a claim, the Applicant must show that the chosen sheet resistance and layer thickness are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Furthermore, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular different sheet resistances and same material because applicant has not disclosed that the resistances and same material are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another resistances and materials.  Indeed, it has been held that mere resistances and same materials limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Allowable Subject Matter
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein said same material comprises polysilicon, as called for in claim 5;
wherein said noncontiguous second portion of the second resistive layer contacts said first resistive layer through an opening in said dielectric layer, as called for in claim 7; 
further comprising: first and second vias that contact said second resistive layer at respective first and second locations; and a third via that contacts said noncontiguous second portion, and a fourth via that contacts a noncontiguous third portion of said second resistive layer that is in contact with said first resistive layer, as called for in claim 8.

Claims 20-31 are allowed.
 Re claim 20, the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
a second resistor including: a second noncontiguous portion of said first resistive layer; and a second resistive layer contacting said second portion, said second resistive layer located between said second portion and said substrate and having with a second sheet resistance different from said first sheet resistance, as called for in claim 20.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 20. Therefore, claim 20 would be allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 21-29 are also allowed as they depend from an allowed base claim.

Claims 30 and 31 are allowed.
With respect to claim 30, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second portion of said first resistive layer; and a second resistive layer contacting said second portion, said second resistive layer located between said second portion and said substrate and having with a second sheet resistance different from said first sheet resistance, wherein said first and second resistive layers are formed from a same material in combination with the remaining limitations called for in claim 30.
With respect to claim 31, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second resistor including: a second portion of said first resistive layer; a second resistive layer contacting said second portion, said second resistive layer located between said second portion and said substrate and having with a second sheet resistance different from said first sheet resistance, first and second vias that contact said second resistive layer at respective first and second locations; and a third via that contacts said second portion, and a fourth via that contacts a noncontiguous third portion of said second resistive layer that is in contact with said first resistive layer in combination with the remaining limitations called for in claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 29, 2022